DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 20, 23, 50, 61, and 63-66 in the reply filed on April 11, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 23, 61, 62, and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2015/0012060 granted to Liu.
In reference to claims 20 and 23, Liu discloses a system for effecting physical stimulation as a Service comprising : a server side service subsystem including a server, a client service subsystem including a client device that can be a mobile phone or a pad, at least one stimulation controller, and, at least one skin carrier; wherein the client service subsystem further includes: an AR software engine; and a skin carrier placement tool software, which helps place the at least one skin carrier on a stimulation point X on a body prescribed by a prescription and which includes: 12Appln. No. 16/497,932 making a visual and/or texture display of the stimulation point X on a standard body model, and representing said display of the stimulation point X by Z; aiming a camera right on the body shown by Z to generate an image, overlaying the stimulation point X on the image by the AR software engine, and marking on a body position Y where the overlaid X from AR is [e.g. 0016-0017].
In reference to claims 61 and 62, Liu discloses a system for effecting physical stimulation as a Service as claimed in claim 23, wherein the skin carrier placement tool software further includes: guiding the user to determine whether the pain point AA is a point of treatment: if the pain point AA is not a point of treatment, a clinician software, along with the database of the stimulation points on the standard body model, displays possible points of treatment related to the pain point AA: guiding the user to select points of treatment from the possible points of treatment; 30Appln. No. 16/497,932 the clinician software prescribing a group of stimulation points X's to treat the pain point AA, based on the selected points of treatment [e.g. 0016-0017].
In reference to claim 65, Liu discloses a system for effecting physical stimulation as a Service comprising: a server side service subsystem including a server; a client service subsystem including a client device that can be a mobile phone or a pad; 31Appln. No. 16/497,932 at least one stimulation controller; and at least one skin carrier; wherein the client service subsystem further comprises: a skin carrier placement tool software, which assists placing the at least one skin carrier on the body by a stimulation point X prescribed by a prescription and which includes: making a visual and/or texture display of the stimulation point X on a standard body model; guiding a user to mark a particular symbol at a body position Y considered to be the stimulation point X; taking a picture of the body part including the body position Y with a camera; placing a reference sticker or a marker on the body position Y for scaling or adjusting the picture of the body part to match the standard body model in order to register the stimulation point X on the picture of the body part; comparing whether the body position Y is close enough to the stimulation point X, if not close enough, restarting from the above-mentioned marking the body position Y and repeating the process until the body position Y is close enough to the stimulation point X [e.g. 0016-0017].
Allowable Subject Matter
Claims 50, 63, 64, and 66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792